DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joensson et al. (US 2014/0208782), in view of Lee et al. (US 2014/0216303).
Regarding claims 1-2 and 6

It is desired and obvious to treat the flue gas whether it is flue gas from a preheater or a calciner.
Joensson further teaches that the carbon dioxide can be sequestered and/or captured for utilization and/or other purposes (paragraphs 0002 and 0006). Further there, is a known strong desire to limit industrial release into the atmosphere of carbon dioxide, where cement production amounts to between 5-10 % of yearly carbon dioxide released worldwide. Therefore, making the sequestering of carbon dioxide from cement and lime production facilities obvious and beneficial.  
Joensson teaches the carbon dioxide is compressed and discharged to a pipeline for sequestration (i.e. concentrated), carbon dioxide capture and utilization and/or other purposes (paragraph 0007). It is noted that a pipeline is used for transporting the carbon dioxide.
Although, Joensson does not teach the use of carbon dioxide for the treating of one or more building materials, Joensson does teaches the sequestration, capture and/or utilization of carbon dioxide. However, because Lee teaches a method of decreasing the carbon dioxide footprint of cement and concrete production by trapping and/or sequestering carbon dioxide in the concrete during hydration of the cement during the cement mixing process (paragraph 0011); and Joensson teaches an apparatus for carbonating a wet cement mix comprising a mixer (i.e. building materials production facility) for containing and mixing a cement mix; a system for delivering 
Regarding claim 3
Lee teaches that another benefit of the invention is that the injected carbon dioxide applied during mixing also cools the concrete mix increasing the strength of the formed concrete (paragraph 0009), making it obvious to use the carbon dioxide to both sequester the carbon dioxide and to cool the concrete making it stronger.
Regarding claim 5
Lee teaches that the carbon dioxide can be used in gaseous, liquid or solid form, making it obvious to liquefy the carbon dioxide. Further, liquid carbon dioxide is many times denser and can be transported more efficiently as a liquid than a gas, making it obvious to liquefy the carbon dioxide.
Regarding claim 7
It is obvious to use the carbon dioxide to treat concrete whether it be a precast, or concrete which is cast in place.
Regarding claim 8
Lee teaches that the mixer can be open to the atmosphere (figure 1), which would equate to treatment at 0 psi.

The references teach a cement flue gas, converting flue gas to carbon dioxide to transportable form necessitating an apparatus, transporting the carbon dioxide necessitating a transport apparatus, and a buildings materials facility.
Although the references do not teach a road at least 5 km long of sufficient strength to allow for the transport apparatus to move over it. However, it is obvious that a road the transport apparatus travels on must be of sufficient strength to allow the transport apparatus to move over it.  Whereas the length is an obvious design choice that is not seem to further limit the system itself, absent any evidence of new or unexpected results.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joensson et al. (US 2014/0208782), in view of Lee et al. (US 2014/0216303), as applied to claims 1-3 and 5-9 above, in view of Nguyen et al. (US 2011/0023659).
Regarding claims 4 and 22
Although, Joensson and Lee do not teach the treatment of process water with carbon dioxide they do teach or suggest the treatment of concrete and the cooling of concrete using carbon dioxide. However, Nguyen teaches that process water which has a high pH can be treated with carbon dioxide to reduce the pH (paragraph 0066). Therefore, it would have been prima facie obvious to use any excess carbon dioxide after treating and cooling the concrete to treat any high pH process water to reduce its pH into an acceptable range, with a reasonable expectation of success, as suggested by Nguyen.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,570,064. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘064 reference teaches each and every limitation of the rejected claims. The ‘064 reference has additional limitations, but those are not forbidden by the comprising language of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734